  Case 21-04010       Doc 1     Filed 01/27/21 Entered 01/27/21 16:24:12            Desc Main
                                  Document     Page 1 of 12

James J. Manchee
MANCHEE & MANCHEE, PC
5048 Tennyson Parkway, Suite 250
Plano, Texas 75024
(972) 960-2240 (telephone)
(972) 233-0713 (fax)

                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

IN RE:                              §           4:20-bk-40593
DAVID BRUCE HOWARD and              §
SHANNON SEWELL HOWARD,              §     CHAPTER13 BANKRUPTCY
                                    §
       Debtors.                     §
____________________________________________________________________________
DAVID BRUCE HOWARD and              §
SHANNON SEWELL HOWARD,              §
                                    §
       Plaintiffs,                  §
                                    §
vs.                                 §     ADVERSARY NO. _________________
                                    §
H.I. RESORT CONDOMINIUM             §
ASSOCIATION, INC. and               §
HVC-HIGHLANDS, LLC,                 §
                                    §
       Defendants.                  §

                    CORE ADVERSARY PROCEEDING COMPLAINT
                       FOR CIVIL CONTEMPT AND DAMAGES

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Plaintiffs David Bruce Howard and Shannon Sewell Howard (“Plaintiffs”)

and complain of H.I. Resort Condominium Association, Inc. (“RCA”) and HVC-Highlands, LLC

(“Hyatt”) (collectively referred to as the “Defendants”).        Plaintiffs respectfully show the

following:

                                     I.   INTRODUCTION

       Plaintiffs bring this action for Defendants’ violations of the automatic stay and seek actual

damages, punitive damages, and legal fees and expenses against Defendants.
     Case 21-04010     Doc 1         Filed 01/27/21 Entered 01/27/21 16:24:12      Desc Main
                                       Document     Page 2 of 12



                               II.     JURISDICTION AND VENUE

        1.      This Court has jurisdiction to consider the claims in this adversary proceeding

pursuant to 28 U.S.C. § 1331, 1334 and 1337(a), and 28 U.S.C. §§2201-2202.      The Court has the

authority to enter a final order regarding this contested matter because it constitutes a core

proceeding as contemplated by 28 U.S.C. § 157(b) (2)(A), (E), (G), (I), (J) and (O).   Pursuant to

Sections 1408, 1409, and 1391(b) of Title 28 of the United States Code, venue is proper in this

district/division.

                                           III.   PARTIES

        2.      Plaintiffs are the debtors in the above referenced case.

        3.      Defendant H.I. Resort Condominium Association, Inc. is a foreign non-profit

corporation which may be served by sending certified mail to its registered agent CSC - Lawyers

Incorporating Service, 2710 Gateway Oaks Drive, Sacramento, CA 95833.

        4.      Defendant HVC-Highlands, LLC is a foreign limited liability company which may

be served by sending certified mail to its registered agent CSC - Lawyers Incorporating Service,

2710 Gateway Oaks Drive, Sacramento, CA 95833.

                                IV.     FACTUAL ALLEGATIONS

        5.      On February 28, 2020, Plaintiffs commenced the above-styled bankruptcy case

(“Bankruptcy Case”) by filing a Chapter13 Voluntary Petition, pursuant to 11 U.S.C. § 301, and

an Order for Relief was entered in the Bankruptcy Case effective on the same day, pursuant to 11

U.S.C. § 301.

A.      The Subject Claims were Included in Plaintiffs’ Bankruptcy Case.

        6.      Plaintiffs filed Schedules with their bankruptcy petition which included and

detailed the claims at issue on a Hyatt Vacation Ownership timeshare.       On Schedule “D” of

Plaintiffs’ bankruptcy petition, Plaintiffs listed as secured claims, Account Nos. XXXX6261 and

CORE ADVERSARY PROCEEDING COMPLAINT FOR CIVIL CONTEMPT AND DAMAGES - Page 2
  Case 21-04010          Doc 1   Filed 01/27/21 Entered 01/27/21 16:24:12           Desc Main
                                   Document     Page 3 of 12



XXXX0008 (the “Accounts”) with the creditors identified as HVC Highlands LCC and the Hyatt

Residence Club.     Also filed with their bankruptcy petition, Plaintiffs filed a mailing matrix

(“Mailing Matrix”) which provided Defendants’ correct addresses.

       7.      A true and correct copy of relevant portions of Plaintiffs’ Schedule “D” is attached

hereto as Exhibit “A.”

       8.      On Schedule C-1 filed with Plaintiff’s bankruptcy petition, Plaintiffs’ listed the

“Timeshare” as real property that “is to be surrendered by the debtor.” In addition, on Plaintiff’s

Chapter 13 Plan, also filed on February 28, 2020, Plaintiffs listed in section “3.6 Surrender of

Property,” both creditors HVC Highlands LLC and the Hyatt Residence Club as claimants with

collateral, described as “Timeshare,” that were to be surrendered.

       9.      True and correct copies of relevant portions of Plaintiffs’ Schedule C-1 and Chapter

13 Plan are attached hereto as Exhibits “B” and “C,” respectively.

       10.     On or about March 5, 2020, the Clerk of the Bankruptcy Court for the Eastern

District of Texas (“Bankruptcy Court”) mailed out the “Notice of Chapter13 Bankruptcy Case,

Meeting of Creditors and Deadlines” (“341 Notice”) to all creditors, including Defendants and

other parties based on the Mailing Matrix, which constituted formal notice to RCA and Hyatt of

the Bankruptcy Case.     The 341 Notice warned all creditors, including Defendants, in conspicuous

language against violating the automatic stay pursuant to 11 U.S.C. §362. The United States

Postal Service did not return the 341 Notice sent to RCA or Hyatt, so there is a presumption that

these 341 Notice mailings were received.

       11.     At no time did either of the Defendants file a proof of claim in Plaintiffs’

Bankruptcy Case.




CORE ADVERSARY PROCEEDING COMPLAINT FOR CIVIL CONTEMPT AND DAMAGES - Page 3
     Case 21-04010     Doc 1     Filed 01/27/21 Entered 01/27/21 16:24:12             Desc Main
                                   Document     Page 4 of 12



        12.    On May 15, 2020, Plaintiffs’ Chapter13 Plan was confirmed by the Bankruptcy

Court and the Clerk of the Bankruptcy Court sent out a copy of the Order confirming Chapter13

Plan to all creditors including the Defendants.

B.      During the Bankruptcy Case, Defendants Engaged in In Personam Debt Collection
        Actions Against Plaintiffs in Violation of the Automatic Stay.

        13.    During the pendency of the Bankruptcy Case, Defendants engaged in debt

collection activity against Plaintiffs personally by continuing its collection actions against

Plaintiffs on the Accounts, as if the debt on the Accounts was still collectible against Plaintiffs

during their bankruptcy.

        1)     Defendants Continued to Send Monthly Statements and Letters to Plaintiffs.

        14.    Defendant has, since the filing of Plaintiffs’ Bankruptcy Case, sent Plaintiffs letters

and monthly billing statements with detachable payment coupons and return envelopes on the

Account(s), demanding an “Amount Due,” stated in a specified dollar amount, by a specific “Due

Date,” and which charged or threatened to charge Plaintiffs late fees.   The statements also include

instructions on how to make payments.          In response to receiving these letters and billing

statements, Plaintiffs repeatedly called Defendant Hyatt and informed it they had filed for

bankruptcy relief, provided them with the Bankruptcy Case number and their bankruptcy

attorney’s contact information, and asked that they cease and desist sending them any such letters

and statements.   Each time Plaintiffs called, the representative for Defendants acknowledged they

knew of the bankruptcy and couldn’t explain why correspondence and statements were still being

sent.

        15.    For example, on or about April 22, 2020, Hyatt Portfolio Services, Inc., as agent

for Defendant Hyatt, sent Plaintiffs a past due reminder letter with multiple instructions on making

a payment, advising them that “…we have not received your 3/15/2020 loan payments in the

amount $559.18, including late charges for your loan account” and asks Plaintiffs to “contact our

CORE ADVERSARY PROCEEDING COMPLAINT FOR CIVIL CONTEMPT AND DAMAGES - Page 4
  Case 21-04010         Doc 1     Filed 01/27/21 Entered 01/27/21 16:24:12           Desc Main
                                    Document     Page 5 of 12



office upon receipt of this letter…” The letter goes on to state: “…this communication is made

in an attempt to collect a debt and any information obtained will be used for that purpose.”

       16.       A true and correct redacted copy of the April 22, 2020 letter is attached hereto as

Exhibit “D.”

       17.       On or about April 24, 2020, H.I. Resort Condominium Association, Inc., through

its agent HV Global Management Corporation (“HV Global”), sent Plaintiffs a “DENIAL OF USE

NOTICE” letter representing that $2,216.85, including interest, late fees, costs and any unpaid real

estate taxes, was past due on Plaintiffs’ Hyatt Vacation Ownership timeshare and that Plaintiffs

could not use the timeshare until this sum was paid.     The letter includes instructions on making

payment by phone, website, and instructions on mailing a check.        The letter goes on to state:

“…this communication is made in an attempt to collect a debt and any information obtained will

be used for that purpose.”      The letter further warns in bold, underlined text:    “PLEASE BE

ADVISED THAT THE ASSOCIATION MAY FORWARD YOUR DELINQUENT ACCOUNT

TO A COLLECTION AGENCY.               IN THE EVENT OF SUCH ACTION, IN ACCORDANCE

WITH CALIFORNIA LAW AND THE GOVERNING DOCUMENTS, YOU WILL BE LIABLE

FOR ALL COSTS OF COLLECTION, INCLUDING REASONABLE COLLECTION AGENCY

FEES AND REASONABLE ATTORNEYS’ FEES, AND A LIEN ON YOUR VACATION

OWNERSHIP INTEREST MAY RESULT THEREFROM.”                          Additionally, the letter states in

bold text:     “To reinstate your use rights, and to avoid placement of a lien on the Vacation

Ownership Interest, full payment of the Past Due Amount is hereby demanded immediately.”

       18.       A true and correct redacted copy of the April 24, 2020 letter is attached hereto as

Exhibit “E.”

       19.       On or about December 14, 2020, HV Global sent Plaintiffs a regular statement,

complete with a detachable payment coupon and return envelope, for Assessment/Billing Date:

CORE ADVERSARY PROCEEDING COMPLAINT FOR CIVIL CONTEMPT AND DAMAGES - Page 5
  Case 21-04010          Doc 1   Filed 01/27/21 Entered 01/27/21 16:24:12            Desc Main
                                   Document     Page 6 of 12



12/14/20 indicating that there is a past due balance of $2,579.37, stating that “Payment is due upon

receipt…”     Attached with the letter is an H.I. Resort Condominium Association, Inc.

“ASSESSMENT, BILLING AND COLLECTION POLICY” insert warning that a lien might be

asserted, and the account might be sent to a “professional collection agency” with the cost of such

a referral to be “(up to 33%),” as well as any “[c]ost of legal notice letter” to be added to the

owners’ account.

       20.     A true and correct redacted copy of the December 14, 2020 statement is attached

hereto as Exhibit “F.”

       21.     On or about December 22, 2020, Hyatt sent a regular statement complete with a

detachable payment coupon and return envelope, representing that the sum of $3,255.08, which

includes a late fee balance of $200, was due and payable by January 15, 2021.      A note indicates

“If Received After Jan 29, 2021 Pay $3,280.08.”

       22.     A true and correct redacted copy of the December 22, 2020 letter is attached hereto

as Exhibit “G.”

       2)      Defendants Made Collection Calls to Plaintiffs.

       23.     Defendants called Plaintiffs on numerous occasions while their Bankruptcy Case

was pending, demanding payment from them on the Account(s).             In response to these calls,

Plaintiffs informed Defendants that they had filed for bankruptcy relief, provided them with the

Bankruptcy Case number and their bankruptcy attorney’s contact information, and asked them to

quit calling them and not to send them statements and correspondence.              Each time, the

representative for Defendants acknowledged they knew of the bankruptcy and couldn’t explain

why correspondence and statements were still being sent.

       24.     Specifically, on or about March 4, 2020, a representative of Defendant(s) called

Plaintiffs’ cell phone from 1-407-393-9321 about the Account(s).


CORE ADVERSARY PROCEEDING COMPLAINT FOR CIVIL CONTEMPT AND DAMAGES - Page 6
   Case 21-04010        Doc 1     Filed 01/27/21 Entered 01/27/21 16:24:12           Desc Main
                                    Document     Page 7 of 12



        25.     On or about March 9, 2020, a representative from “Hyatt Vacation” called

Plaintiffs’ cell phone from 1-831-620-6218 about the Account(s).

        3)      Plaintiffs Sent Defendants A Cease and Desist Letter.

        26.     On or about August 6, 2020, Plaintiffs sent Defendant Hyatt a letter reminding it of

the Bankruptcy Case, that the timeshare had been surrendered, and that all future correspondence

should be going to their attorneys.

        27.     A true and correct redacted copy of the letter dated August 6, 2020 Plaintiffs sent

to Defendant Hyatt is attached hereto as Exhibit “H.”

        28.     At all relevant times, Defendants knew and had actual knowledge that Plaintiffs

were debtors in a bankruptcy case, protected from any direct or indirect collection acts from

creditors and debt collectors by virtue of the automatic stay provided in 11 U.S.C. §362.

        29.     Notwithstanding such knowledge, Defendants willfully continued to try to collect

on the Account(s) from Plaintiffs in personam even though they had not filed deficiency proofs of

claim and knew any claim they had on the Account(s) had been denied pursuant to the confirmed

Chapter 13 Plan.

        30.     Defendants were aware that their collection activities would and did damage

Plaintiffs and their ability to enjoy life and their fresh start guaranteed by the U.S Bankruptcy

Code.

                                   V.   GROUNDS FOR RELIEF

                          VIOLATIONS OF THE AUTOMATIC STAY

        31.     Plaintiffs repeat, re-allege, and incorporate by reference all previous paragraphs

above, as if set forth herein in their entirety.




CORE ADVERSARY PROCEEDING COMPLAINT FOR CIVIL CONTEMPT AND DAMAGES - Page 7
   Case 21-04010          Doc 1   Filed 01/27/21 Entered 01/27/21 16:24:12             Desc Main
                                    Document     Page 8 of 12



        32.     At all times material to this proceeding, Defendants had actual knowledge of

Plaintiffs’ Chapter13 bankruptcy filing and the automatic stay prohibiting collection actions

against a debtor during such debtor’s pending bankruptcy proceeding.

        33.     Defendants failed to cease its debt collection activity when it became aware that

Plaintiffs filed for bankruptcy protection by: 1) continuing to send monthly statements; 2) sending

periodic demand letters; and 3) making collection calls to Plaintiffs.

        34.     Defendants’ aforesaid actions are willful acts and constitute efforts to collect a debt

from Plaintiffs in violation the automatic stay of 11 U.S.C. § 362.    Defendants’ failure to comply

with the aforesaid laws in light of being on notice of Plaintiffs’ pending Bankruptcy Case illustrates

its contempt for federal law, the automatic stay and this Court.

        35.     The facts and background stated above demonstrate that Defendants willfully

violated the orders and injunctions of the Court as they concern the Chapter13 bankruptcy filed by

Plaintiffs.   With this prima facie showing, the duty is on Defendants to show, as the only defense,

a present inability to comply with the orders and injunctions of the Court that goes beyond a mere

assertion of inability.    Failing a showing of a present inability to comply with the orders and

injunctions of the Court by Defendants, Plaintiffs must prevail on their claims and Defendants

must be held liable for willfully violating the orders and injunctions of the Bankruptcy Court in

regard to the bankruptcy filed by Plaintiffs.       Any defense put forth by Defendants in this

adversary proceeding can only constitute a good faith exception, as no other reasonable

explanation can be made for the conduct and action of Defendants.          Any allegation of a good

faith exception should not be allowed.

        36.     The automatic stay of the Bankruptcy Court cannot be waived, except by the virtue

of a motion to lift the automatic stay and order granting such motion.




CORE ADVERSARY PROCEEDING COMPLAINT FOR CIVIL CONTEMPT AND DAMAGES - Page 8
  Case 21-04010        Doc 1     Filed 01/27/21 Entered 01/27/21 16:24:12            Desc Main
                                   Document     Page 9 of 12



       37.     Also, there is no requirement of mitigation on the part of Plaintiffs that is relevant

to violations of the orders and injunctions of the Court.    Any attempt to burden Plaintiffs with

policing the misconduct of Defendants would be a complete derogation of the law.           It is well

settled that each party to an injunction or order of the Court is responsible for ensuring its own

compliance with the injunction or order and for shouldering the cost of compliance.       Any such

defense would constitute a collateral attack on the injunctions and orders of the Bankruptcy Court

in this proceeding, which is prohibited.   Any defense put forth by Defendants in this adversary

proceeding can only constitute a claim of mitigation, as no other reasonable explanation can be

made for the conduct and action of Defendants.     No allegation of mitigation as a defense should

be allowed.

                                        VI.      DAMAGES

       38.     11 U.S.C. § 362 and the lawful injunctions pursuant to 11 U.S.C. § 105 require that

one injured by a willful violation of the orders and injunctions of the Bankruptcy Court be awarded

actual damages.     These damages include not only reimbursement for financial injury, but

compensation for non-financial injury as well.    Further, the Court may award a plaintiff punitive

damages under the appropriate circumstances.

       39.     The conduct of Defendants has substantially frustrated the automatic stay in effect

and Confirmation Order and has cost Plaintiffs unnecessary time, effort and expense in seeking to

enforce their rights to the protections of the automatic stay.      As a result of the actions and

inactions of Defendants, Plaintiffs have been deprived of part of their fresh start and cannot look

forward to a clear field for future endeavors.

       40.     Damages should be awarded in this case not only to compensate for the losses or

injuries presumed and sustained by Plaintiffs, but also to coerce Defendants into compliance with




CORE ADVERSARY PROCEEDING COMPLAINT FOR CIVIL CONTEMPT AND DAMAGES - Page 9
   Case 21-04010       Doc 1     Filed 01/27/21 Entered 01/27/21 16:24:12               Desc Main
                                  Document     Page 10 of 12



the orders issued by this Bankruptcy Court and other bankruptcy courts in which Defendants may

come into contact.

        41.    Neither cost-benefit analysis nor proportionality is allowed in determining any

element of damages awarded with the exception of punitive damages sought.

        42.    An award of damages to cover the value of any loss, any out-of-pocket expenses or

costs incurred, including the value of the personal time of Plaintiffs in having to deal with the

conduct of actions of Defendants, and in having to participate in this adversary proceeding is

required.

        43.    Damages for Plaintiffs’ emotional distress and mental anguish caused by

Defendants’ violations of the Court’s automatic stay are recoverable, because actual damages

include these types of economic and non-economic harm.

        44.    Plaintiffs’ emotional distress is significant in that it is not and was not fleeting,

inconsequential or trivial from Plaintiffs’ perspective.   This is evident from the fact that the filing

of their Bankruptcy Case was Plaintiffs’ attempt to alleviate the otherwise insurmountable social

and economic problems they faced, as well as to preserve the dignity they held for themselves.        A

failing in the effectiveness of the automatic stay that was promised to Plaintiffs caused them

emotional distress and mental anguish that Plaintiffs originally intended to halt to return and

intensify.

        45.    This emotional distress and mental anguish is distinct from the anxiety and

pressures inherent with filing a Chapter13 bankruptcy, in that the bankruptcy process was intended

to take the pressure off of Plaintiffs from having to deal with the very actions and conduct of

Defendants complained of here, and therefore, the actions and conduct of Defendants cannot be

deemed inherent in the bankruptcy process.




CORE ADVERSARY PROCEEDING COMPLAINT FOR CIVIL CONTEMPT AND DAMAGES - Page 10
  Case 21-04010        Doc 1     Filed 01/27/21 Entered 01/27/21 16:24:12            Desc Main
                                  Document     Page 11 of 12



       46.      Due to Defendants’ conduct, Plaintiffs were forced to hire counsel and their

damages include reasonable attorney’s fees incurred in prosecuting this claim.

       47.      The conduct of Defendants has substantially frustrated the automatic stay in this

case and has cost Plaintiffs unnecessary time, effort and expense in seeking to enforce their right

to protection from creditor harassment.

       48.      This Court has the power to hold Defendants in contempt and issue sanctions by

virtue of the Court’s inherent authority to enforce its own orders, and the statutory authority set

forth in 11 U.S.C. §105(a). Plaintiffs requests that the Court hold Defendants in contempt to

enforce and to protect the integrity of its automatic stay.

       49.      Plaintiffs have been injured and damaged by Defendants’ actions and is entitled to

recover judgment against Defendants for actual damages in an amount not less than $10,000.00,

and punitive damages in an amount not less than $10,000.00, plus an award of costs and reasonable

attorney’s fees, for violations of 11 U.S.C. §362, and pursuant to the Court’s powers under 11

U.S.C. § 105.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs David Bruce Howard and Shannon

Sewell Howard pray that the Court will:

       A.       Find that Defendants violated the automatic stay;

       B.       Find that Defendants’ violation of the automatic stay was “willful” as that term has

                been defined;

       C.       Sanction Defendants and award Plaintiffs actual damages for all economic,

                financial, non-economic and non-financial harm or injury Plaintiffs suffered as a

                result of Defendants’ actions, including attorneys’ fees, costs and expenses;

       D.       Find Defendants in contempt for violating the automatic stay;




CORE ADVERSARY PROCEEDING COMPLAINT FOR CIVIL CONTEMPT AND DAMAGES - Page 11
  Case 21-04010   Doc 1      Filed 01/27/21 Entered 01/27/21 16:24:12            Desc Main
                              Document     Page 12 of 12



     E.    Sanction and award Plaintiffs damages necessary to coerce Defendants into

           compliance with this Court’s orders, as well as the orders of other bankruptcy courts

           in which Defendants may come into contact;

     F.    Award Plaintiffs, and for the benefit of the undersigned attorneys, all of their

           attorney’s fees, costs and expenses incurred in prosecuting this adversary

           proceeding; and

     G.    Grant such other and further relief, in equity or in law, to which Plaintiffs may show

           themselves justly entitled.

                                          Respectfully submitted,


                                          /s/James J. Manchee
                                          James J. Manchee
                                          State Bar Number 00796988
                                          jim@mancheelawfirm.com
                                          MANCHEE & MANCHEE, PC
                                          5048 Tennyson Parkway, Suite 250
                                          Plano, Texas 75024
                                          (972) 960-2240 (telephone)
                                          (972) 233-0713 (fax)

                                          COUNSEL FOR PLAINTIFFS




CORE ADVERSARY PROCEEDING COMPLAINT FOR CIVIL CONTEMPT AND DAMAGES - Page 12
